Case 1:99-mc-09999 Document 1207-5 Filed 10/26/20 Page 1 of 1 PageID #: 123141




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

EMERSON QUIET KOOL CO. LTD., and
HOME EASY LTD.,

                             Plaintiffs,                        C.A. No.___________

       v.                                                   JURY TRIAL DEMANDED

EMERSON ELECTRIC CO.,

                             Defendant.


                           PLAINTIFF HOME EASY LTD.’S
                  RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, undersigned counsel states

that Plaintiff Home Easy Ltd., does not have a parent corporation. No publicly-held corporation

owns 10% or more of Home Easy Ltd.’s stock.



 Dated: October 26, 2020                         FISH & RICHARDSON P.C.

                                                 /s/ Jeremy D. Anderson
                                                 Jeremy D. Anderson (DE Bar #4515)
                                                 222 Delaware Avenue, 17th Floor
                                                 P.O. Box 1114
                                                 Wilmington, DE 19899-1114
                                                 Tel: (302) 652-5070
                                                 janderson@fr.com

                                                 Attorneys for Plaintiffs Emerson Quiet Kool
                                                 Co. Ltd. & Home Easy Ltd.
